Exhibit 10.1

CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

EXECUTION VERSION

LICENSE AGREEMENT

THIS LICENSE AGREEMENT (this “Agreement”) is entered into as of the 10th day of
June, 2009 (the “Effective Date”) by and between SmithKline Beecham Corporation,
doing business as GlaxoSmithKline, a Pennsylvania corporation located at One
Franklin Plaza, Philadelphia, PA 19102 (“SB”), Glaxo Group Limited, a private
limited company incorporated in England and Wales, having its registered office
at Glaxo Wellcome House, Berkeley Avenue, Greenford, Middlesex, England UB6 0NN
(“GGL,” and together with SB, “GSK”) and Orexigen Therapeutics, Inc., a Delaware
corporation located at 3344 N. Torrey Pines Court, Suite 200, La Jolla,
California 92037 (“Orexigen”). GSK and Orexigen are sometimes collectively
referred to herein as the “Parties” and separately as a “Party.”

WHEREAS, GSK is the owner of all right, title and interest in and to the
Licensed Patents (as hereinafter defined); and

WHEREAS, Orexigen desires to obtain a non-exclusive license from GSK under the
aforesaid Licensed Patents to develop and commercialize Licensed Product in the
Field in the Territory (as each such term is hereinafter defined) as set forth
herein, and GSK is willing to grant Orexigen such license.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and other good and valuable consideration, the receipt and legal
sufficiency of which are hereby mutually acknowledged, Orexigen and GSK hereby
agree as follows:

Article 1. Definitions.

Section 1.1 As used herein, the following capitalized terms will have the
meanings set forth below when used in this Agreement, and all terms defined in
the singular will have the same meanings when used in the plural (and vice
versa), unless otherwise specified.

“AAA” will have the meaning set forth in Section 10.1.

“Affiliate(s)” of a Party or Person means any Person(s), whether directly or
indirectly, Controlling, Controlled by, or under common Control with, such Party
or Person, as applicable.

“Agreement” will have the meaning set forth in the Preamble.

“Applicable Law” means all provisions of any and all federal, national, state,
provincial or local statutes, laws, rules, regulations, administrative codes,
ordinances, decrees, orders, decisions, injunctions, awards judgments, permits
and licenses of or from governmental authorities in the Territory that apply to
the use or regulation of the Licensed Product.

“Business Day” means any day other than a day that is a Saturday, a Sunday, a
federal holiday in the United States.

 

1



--------------------------------------------------------------------------------

“Change of Control” means the occurrence of any of the following events:

(a) a merger or consolidation of Orexigen with or into any other corporation or
other entity or person;

(b) a sale, exchange or other transfer in one transaction or a series of related
transactions of all or substantially all of Orexigen’s assets;

(c) a liquidation or dissolution of Orexigen; or

(d) a sale or transfer of Orexigen’s voting securities in one transaction or a
series of related transactions that will result in the transfer of ownership of
fifty percent (50%) or more of the voting securities of Orexigen or in one
Person or an affiliated group of Persons owning fifty percent (50%) or more of
the voting securities of Orexigen;

provided, that the following events shall not constitute a “Change of Control”:
(i) a merger, sale, transfer or consolidation of Orexigen in which the holders
of the voting securities of Orexigen immediately prior to the merger, sale,
transfer or consolidation hold at least a majority of the voting securities in
the successor corporation immediately after the merger or consolidation; (ii) a
sale, lease, exchange or other transaction in one transaction or a series of
related transactions of all or substantially all of Orexigen’s assets to a
wholly owned subsidiary corporation; (iii) a mere reincorporation of Orexigen;
or (iv) a transaction undertaken for the sole purpose of creating a holding
company that will be owned in substantially the same proportion by the persons
who held Orexigen’s securities immediately before such transaction; provided
further, that in the cases of clauses (ii), (iii) and (iv), such subsidiary,
reincorporated entity or holding company shall sign a joinder to this Agreement
agreeing to be jointly and severally responsible for all of Orexigen’s
obligations and liabilities hereunder.

“Claim” has the meaning set forth in Section 10.2.

“Confidential Information” means any and all information disclosed to or
obtained by the Parties pursuant to or in connection with the negotiation,
execution, delivery and performance of this Agreement or the consummation of the
transactions contemplated hereby and any and all information regarding, related
to, or associated with any or all elements of this Agreement including the
Licensed Patents; provided, however, that Confidential Information will not
include information that: (i) at the time of disclosure is in the public domain;
(ii) after disclosure becomes part of the public domain, except through breach
of this Agreement; (iii) a Party can demonstrate by reasonable proof was in its
possession prior to the time of disclosure by the other Party hereunder, and was
not acquired directly or indirectly from the other Party; (iv) a Party can
demonstrate by reasonable proof was developed by or on behalf of such Party
independent of and without reference to the other Party’s Confidential
Information; or (v) becomes available to a Party from a Third Party who did not
acquire such information directly or indirectly from the other Party and who is
not otherwise prohibited from disclosing such information.

 

2



--------------------------------------------------------------------------------

“Control” means (i) direct or indirect ownership of more than fifty percent
(50%) of the equity (or such lesser percentage that is the maximum allowed to be
owned by a foreign corporation in a particular jurisdiction) having the power to
vote on or direct the affairs of such Party or Person, as applicable, or
(ii) the power to direct decisions of such Party or Person, as applicable,
including, without limitation, the power to direct management and policies of
such Party or Person, as applicable, whether by reason of ownership, by contract
or otherwise (and the expressions “Controlling” and “Controlled” shall be
construed accordingly).

“Disclosing Party” will have the meaning set forth in Section 5.1.

“Dispute” will have the meaning set forth in Section 10.1.

“Dispute Notice” will have the meaning set forth in Section 10.1.

“Effective Date” will have the meaning set forth in the Preamble.

“FDA” means the United States Food and Drug Administration.

“Field” means the treatment of obesity and disorders of weight management.

“GSK” will have the meaning set forth in the Preamble.

“GSK Indemnitees” will have the meaning set forth in Section 10.2.

“Indemnitee” will have the meaning set forth in Section 10.4.

“Indemnitor” will have the meaning set forth in Section 10.4.

“Licensed Patents” means (i) [***]; any foreign equivalents of the aforesaid
patents; any patents claiming priority therefrom or common priority therewith;
and all divisions, continuations, continuations-in-part, provisionals, reissues,
reexaminations, substitutions or extensions thereof, whether foreign or
domestic, and any patents that issue thereon, and any reissues, reexaminations
renewals or extensions (including any supplemental protections certificate) of
any such patent, including all foreign counterparts of any of the foregoing.

“Licensed Product” means the prescription pharmaceutical product owned or
controlled by Orexigen with the trade name “Contrave®” and [***].

“Losses” will have the meaning set forth in Section 10.2.

“Major Market” means any of the United Kingdom, Germany, France, Italy and
Spain.

“New Drug Application” means a New Drug Application filed with the FDA including
a 505(b)(2) application.

“Orexigen” will have the meaning set forth in the Preamble.

 

 

.*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.

 

3



--------------------------------------------------------------------------------

“Orexigen Indemnitees” will have the meaning set forth in Section 10.3.

“Product Partnering Agreement” will have the meaning set forth in Section 3.1.

“Party” or “Parties” will have the meaning set forth in the Preamble.

“Person” means any individual, corporation, partnership, firm, association,
joint venture, joint stock company, trust or other entity, or any government or
regulatory administrative or political subdivision or agency, department or
instrumentality thereof.

“Receiving Party” will have the meaning set forth in Section 5.1.

“Regulatory Approval” means marketing approval from the FDA or from agencies in
foreign jurisdictions that provide approval for marketing or distributing drugs
in those jurisdictions.

“Royalty(ies)” will have the meaning set forth in Section 3.1.

“Sublicense” means the sublicense agreement with any Sublicensee.

“Sublicensee” will have the meaning set forth in Section 2.2.

“Term” will have the meaning set forth in Section 8.1.

“Territory” means all countries and territories in the world.

“Third Party” means any Person other than the Parties.

“Trade Dress” means any and all designs, colors, graphics and Trademarks of
Licensed Product packaging, these elements either separately or together in
combination thereof.

“Trademark” means any and all trademarks, service marks, words, phrases,
slogans, designs, logos and combinations thereof used as an indication of source
of Licensed Product or associated services or products.

“United States” or “U.S.” means the fifty (50) states of the United States of
America, its territories and the District of Columbia.

Section 1.2 The word “including” or any variation thereof means “including
without limitation” and will not be construed to limit any general statement
that it follows to the specific or similar items or matters immediately
following it.

 

4



--------------------------------------------------------------------------------

Article 2. Patent License Grant; Covenant Not to Sue.

Section 2.1 Non-Exclusive Patent License Grant.

(i) Subject to the terms and conditions of this Agreement, including, without
limitation, Section 11.3(vi), GSK, on behalf of itself and its Affiliates,
hereby grants to Orexigen a non-exclusive license, with the right to grant
sublicenses solely for the purposes as set forth in Section 2.2, under the
Licensed Patents, to make, have made, use, sell, offer for sale and import and
to file for and obtain Regulatory Approval for Licensed Product in the Field in
the Territory.

(ii) Without prejudice to the provisions of Section 2.5, Orexigen expressly
acknowledges and agrees that except as set forth in Section 2.1(i), neither GSK
nor any of its Affiliates is in any way granting to Orexigen or any of its
Affiliates or Sublicensees any rights under any patents or patent applications
other than the Licensed Patents that are or may become owned by GSK or any of
its Affiliates, or to which GSK or any of its Affiliates otherwise has, now or
in the future the right to grant licenses and license rights or sublicenses and
sublicense rights. Further, Orexigen expressly acknowledges and agrees that
(a) the non-exclusive license under the Licensed Patents granted by GSK to
Orexigen as provided in Section 2.1(i) is solely with respect to the making,
having made, using, selling, offering for sale and importing of and filing for
and obtaining Regulatory Approval of Licensed Product in the Field in the
Territory; and (b) the non-exclusive license under the Licensed Patents granted
by GSK to Orexigen as provided in Section 2.1(i) is in no way deemed directly or
impliedly to be a license under, and Orexigen disclaims all direct or implied
rights under, the Licensed Patents or any other patents that, in each case, are
or may become owned by GSK or any of its Affiliates, or to which GSK or any of
its Affiliates otherwise has, now or in the future, that are related to,
regarding or associated in any way with the making, having made, using, selling,
offering for sale or importing of any pharmaceutical product or formulation
within and without the Field and within and without the Territory, other than
the Licensed Product.

Section 2.2 Sublicense of Rights. Subject to the terms and conditions of this
Agreement, the Parties agree that Orexigen may (without the consent of GSK)
sublicense, without the right to further sublicense, any or all of its rights
under this Agreement (including but not limited to those set forth in
Section 2.1) to a Third Party solely (i) in connection with Regulatory Approval
for the Licensed Product for Orexigen or (ii) in connection with a Product
Partnering Agreement (any such party, a “Sublicensee”). Orexigen acknowledges
and agrees that in no event will the Sublicense to any Sublicensee of any or all
of its rights under this Agreement be deemed to relieve Orexigen of its
liabilities or obligations to GSK under this Agreement. Orexigen expressly
acknowledges and agrees that it will remain fully and unconditionally obligated
and responsible for the full and complete performance of all of its obligations
under the terms and conditions of this Agreement. In the event that Orexigen
elects to sublicense as provided in this Section 2.2(ii), it will provide GSK
with written notice thereof, which notice will include the identity and address
of any Sublicensee, prior to the execution of any such Sublicense by Orexigen.
Orexigen represents and warrants that the terms of any such Sublicense will
refer to this Agreement and Orexigen shall ensure that none of the terms of such
Sublicense shall conflict with the terms of this Agreement. In the event of a
conflict between the terms of this Agreement and the terms of such Sublicense,
as between Orexigen and GSK, and/or as to any rights and/or obligations under
this Agreement that are sublicensed to any Sublicensee as provided herein, the
terms of this Agreement will prevail.

 

5



--------------------------------------------------------------------------------

Section 2.3 Affiliates. Either Party may contract or agree with one or more of
its Affiliates to have such Affiliate perform any of such Party’s obligations
herein. In no event will such use of an Affiliate be deemed to relieve a Party
of its liabilities or obligations to the other Party under this Agreement. Each
Party expressly acknowledges and agrees that it will remain fully and
unconditionally obligated and responsible for the full and complete performance
of all of its obligations under the terms and conditions of this Agreement,
whether or not such performance is carried out by such Party or any of its
Affiliates.

Section 2.4 Covenant Not to Sue of Orexigen. During the term of this Agreement
(and as further provided in Section 8.4), Orexigen represents and warrants that
neither it nor any of its Affiliates will initiate or bring, nor will it or any
of its Affiliates assist in any way any Person in pursuing, a lawsuit,
proceeding, interference or any other action of any kind whatsoever that either
(i) seeks a judicial determination that the Licensed Product does not infringe
on any of the Licensed Patents, or (ii) challenges the validity, enforceability
or scope of any of the Licensed Patents, provided, that this Section 2.4 shall
not apply in the event that GSK or any of its Affiliates breaches the covenant
not to sue in Section 2.5.

Section 2.5 Covenant Not to Sue of GSK. During the term of this Agreement, GSK
represents and warrants that neither it nor any of its Affiliates will, under
the Licensed Patents, initiate or bring a lawsuit, proceeding or other action of
any kind whatsoever that claims that the making, having made, using, selling,
offering for sale or importing, or seeking, obtaining or maintaining Regulatory
Approval of, Licensed Product in the Field in the Territory by Orexigen, any of
its Affiliates or any permitted Sublicensee is infringing the Licensed Patents,
provided, that this Section 2.5 shall not apply in the event that Orexigen or
any of its Affiliates breaches the covenant not to sue in Section 2.4.

 

6



--------------------------------------------------------------------------------

Article 3. Royalty Payments to GSK.

Section 3.1 Royalties. In consideration for the non-exclusive license under the
Licensed Patents granted to Orexigen by GSK pursuant to Section 2.1, Orexigen
will make the following royalty payments (the “Royalties”) to GSK in the amounts
and in the manner specified below, within [***] ([***]) days after the
milestones specified below:

 

Milestones

    

Royalty

(1) Effective Date

     U.S. $[***]

(2) The earliest to occur of:

     U.S. $[***] (the “Second Royalty Payment”)

(a) [***];

    

(b) [***];

    

(c) [***]; or

    

(d) [***]

    

Section 3.2 Royalty Payment Provisions.

(i) All Royalties are non-refundable.

(ii) All Royalties shall be paid by Orexigen, in U.S. Dollars, by wire transfer
of immediately available funds to GSK’s account listed on Exhibit A, or to such
other account as GSK designates in writing to Orexigen. Orexigen shall send
written confirmation of such payments of Royalties at the time they are made to
the addresses set forth in Section 11.1.

(iii) In no event shall Orexigen have any right to reclaim any Royalties already
paid to GSK.

(iv) The Royalties shall be internally allocated by GSK as follows: [***]% to SB
and [***]% to GGL.

Article 4. Product Development and Commercialization. As of the Effective Date
and during the Term, Orexigen will have full control, authority and
responsibility over research, development, registration, manufacture,
commercialization, marketing and sale of all Licensed Product in each country in
the Field in the Territory, and all such activity will be undertaken at
Orexigen’s sole expense and discretion.

Article 5. Confidential Information.

Section 5.1 Confidential Information. During the Term, and for a period of five
(5) years after the effective date of the expiration or earlier termination of
this Agreement for any permitted reason contained herein, the Parties agree
that:

 

 

..*** Certain information on this page has been omitted and filed separately
with the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.

 

7



--------------------------------------------------------------------------------

(i) The Parties will not disclose, directly or indirectly, in any manner
whatsoever to any Third Parties any Confidential Information received from the
other Party (the “Disclosing Party”) without first obtaining the written consent
of the Disclosing Party which such consent shall not be unreasonably withheld,
conditioned or delayed, and the Parties will keep confidential, all of the
Disclosing Party’s Confidential Information that is disclosed to such Party (the
“Receiving Party”), provided that a Party may disclose the specific terms of
this Agreement (a) to attorneys, accountants, advisors, lenders, investors and
bona fide prospective lenders and investors who are bound by obligations of
confidentiality no less restrictive than those set forth herein or who are
otherwise bound by ethical or other similar obligations, or (b) pursuant to
business discussions wherein a letter of intent or binding agreement has been
executed or a term sheet has been completed relating to a sale of substantially
all the assets of Orexigen, an equity investment in Orexigen, a merger, a
sublicense permitted hereunder, or a Change of Control, so long as such
discussions are subject to a nondisclosure agreement. The Receiving Party agrees
to use the same level of care in safeguarding the Disclosing Party’s
Confidential Information that the Receiving Party uses with its own confidential
information of a similar nature, but in no event less than reasonable care. The
Receiving Party will restrict disclosure of the Disclosing Party’s Confidential
Information solely to those of its (or its Affiliates’ or any Sublicensee’s)
employees or representatives having a need to know such Confidential Information
in order to accomplish the purposes of this Agreement. The Receiving Party
represents that its employees and representatives who will have access to the
Disclosing Party’s Confidential Information are bound by an obligation to
maintain such Confidential Information in accordance with the confidentiality
obligations set forth in this Article 5.

(ii) The Receiving Party will not use the Disclosing Party’s Confidential
Information in any manner whatsoever other than solely in connection with the
performance of its obligations under this Agreement or as otherwise expressly
permitted by the Disclosing Party in writing.

(iii) Except as set forth herein in Section 5.1(i), the Receiving Party will
not, directly or indirectly, without the Disclosing Party’s prior written
consent, disclose in any manner whatsoever to any Third Party the fact that the
Disclosing Party’s Confidential Information exists or has been made available to
the Receiving Party, or disclose in any manner whatsoever to any Third Party any
provisions, or terms, or conditions, or any other fact relating to this
Agreement, that this Agreement exists.

(iv) In the event that the Receiving Party is required by Applicable Law in the
Territory, or requested by a governmental body or regulatory agency in the
Territory, to disclose any of the Disclosing Party’s Confidential Information,
the Receiving Party will notify the Disclosing Party promptly so that the
Disclosing Party may seek a protective order or other appropriate remedy or, in
the Disclosing Party’s sole discretion, waive compliance with the
confidentiality provisions of this Agreement. At the Disclosing Party’s expense,
the Receiving Party will co-operate in all reasonable respects, in connection
with any reasonable actions to be taken for the foregoing purpose. In the event
that no such protective order or other remedy is obtained, or that the
Disclosing Party waives compliance with the confidentiality provisions of this
Agreement, the Receiving Party will, without liability hereunder, furnish only
that portion of

 

8



--------------------------------------------------------------------------------

the Confidential Information to such governmental body or agency that the
Receiving Party is advised by its counsel is required to be disclosed by
Applicable Law, and the Receiving Party will exercise reasonable efforts to
obtain reliable assurances that confidential treatment will be accorded the
Disclosing Party’s Confidential Information.

(v) Upon the effective date of the termination of this Agreement for any reason,
the Disclosing Party may so request in writing, and the Receiving Party will
either: (a) promptly destroy all copies of the Disclosing Party’s Confidential
Information in the possession of the Receiving Party and confirm such
destruction in writing to the Disclosing Party; or (b) promptly deliver to the
Disclosing Party, at the Receiving Party’s expense, all copies of such
Confidential Information in the possession of the Receiving Party. Additionally,
upon termination of this Agreement for any reason, the Receiving Party will
immediately cease all use of the Disclosing Party’s Confidential Information
including, without limitation, removing all references to such Confidential
Information from its internal analyses, memoranda, compilations, studies or
other documents. All Confidential Information will continue to be subject to the
terms of this Agreement for the period set forth in this Section 5.1.

(vi) The Disclosing Party may seek to enforce all rights and legal remedies
available under this Article 5 or by law, including, without limitation,
injunctive relief, specific performance and other equitable remedies in the
event of a breach of the provisions of this Article 5 by the Receiving Party,
and the Receiving Party will not object to such attempt at enforcement on the
grounds that there is adequate remedy at law.

Section 5.2 Publicity. Other than as required by the Applicable Law in the
Territory, no public announcement or other disclosure to any Third Party in any
manner whatsoever concerning the specific terms will be made, either directly or
indirectly, by either Party, without first obtaining the prior written consent
of the other Party, which such consent may not be unreasonably withheld
conditioned or delayed, provided that a Party may disclose the specific terms of
this Agreement (a) to attorneys, accountants, advisors, lenders, investors and
bona fide prospective lenders and investors who are bound by obligations of
confidentiality no less restrictive than those set forth herein or who are
otherwise bound by ethical or other similar obligations, or (b) pursuant to
business discussions wherein a letter of intent or binding agreement has been
executed or a term sheet has been completed relating to a sale of substantially
all the assets of Orexigen, an equity investment in Orexigen, a merger, a
sublicense permitted hereunder, or a Change of Control, so long as such
discussions are subject to a nondisclosure agreement. In addition, in the event
that either Party is requested by a governmental body or regulatory agency to
disclose the terms or subject matter of this Agreement, such Party will notify
the other Party promptly so that such other Party may seek a protective order or
other appropriate remedy or, in such other Party’s sole discretion, waive
compliance with the terms of this Section 5.2. In the event that no such
protective order or other remedy is obtained, or that such other Party waives
compliance with the confidentiality provisions of this Agreement, the Party that
has been requested to make a disclosure will, without liability hereunder,
furnish only that portion of the information relating to the terms or subject
matter of this Agreement to such governmental body or agency that such Party is
advised by its counsel is required to be disclosed by Applicable Law, and such
Party will exercise reasonable efforts to obtain reliable assurances that
confidential treatment will be accorded the information being disclosed.

 

9



--------------------------------------------------------------------------------

Article 6. Patent Prosecution and Litigation.

Section 6.1 Responsibility for Licensed Patents. GSK (and its Affiliates) will
at all times, during the Term and after the expiration or earlier termination
thereof for any reason, solely own all right, title and interest in and to the
Licensed Patents. During the Term, GSK will continue to have responsibility for
and control over, at its sole cost and expense, the filing, prosecution and
maintenance of the Licensed Patents. GSK shall use its commercially reasonable
efforts to maintain and enforce the Licensed Patents.

Section 6.2 Patent Infringement. In the event that either Party becomes aware of
actual or threatened infringement of a patent included within Licensed Patents
in the Territory, that Party will promptly notify the other Party in writing.
GSK will have the sole right, but not the obligation, to bring, at its own
expense, an infringement action against any Third Party. GSK will have full
control over its conduct, including settlement thereof.

Article 7. Trademarks. Orexigen will be responsible for the selection of all
Trademarks, Trade Dress, Copyrights, packaging, selling marks (e.g., taglines
and slogan marks), and advertising that it employs in connection with Licensed
Product in the Field in the Territory and will own and control such Trademarks,
Trade Dress, Copyrights, packaging, selling marks (e.g., taglines and slogan
marks), and advertising Orexigen uses with regard to the Licensed Product in the
Field in the Territory.

Article 8. Term and Termination.

Section 8.1 Term. The term of this Agreement (the “Term”) will commence on the
Effective Date and, unless sooner terminated as provided in Section 3.2(ii),
Section 8.2, Section 8.3 or Section 11.3(vi), will expire, on a
country-by-country basis, on the date of the expiration, lapse or invalidation
(by a decision of a court or regulatory authority in such country that is
non-appealable or not appealed within the time allowed for appeal) of the last
remaining patent or patent application within the Licensed Patents in such
country. Upon the expiration of this Agreement in any country of the Territory
under this provision, Orexigen will be permitted to make, have made, use, sell,
offer for sale and import and file for and obtain Regulatory Approval of
Licensed Product in the Field in such country on a fully paid-up, royalty-free
basis without further obligation to GSK.

Section 8.2 Termination by Orexigen. Orexigen may immediately terminate this
Agreement with respect to any country in the Territory or in its entirety at any
time during the Term, for any reason whatsoever, by giving GSK [***] ([***])
Business Days’ prior written notice thereof; provided, however, that before the
milestone occurs that triggers the Second Royalty Payment obligation, Orexigen
may only exercise such right to terminate the Agreement with respect to any
country in the Territory or in its entirety with such written notice if Orexigen
determines in good faith, using the same standards that Orexigen would use in
assessing whether or not to continue the development or commercialization of a
product of its own making, that the patent, medical/scientific, technical,
regulatory or commercial profile of Licensed Product does not justify the
continued development and/or commercialization of Licensed Product in such
country.

 

 

.*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.

 

10



--------------------------------------------------------------------------------

Section 8.3 Termination by the Parties.

(i) The Parties may terminate this Agreement at any time and for any reason
during the Term upon their mutual written agreement.

(ii) Termination for Breach

(a) Each Party will be entitled to terminate this Agreement by giving written
notice to the other Party in the event that the other Party is in material
default or breach of any of its obligations hereunder and fails to remedy any
such default or breach within [***] ([***]) days after notice thereof by the
non-defaulting/non-breaching Party (provided that such cure period shall be
[***] ([***]) days with respect to any breach of Orexigen’s payment obligations
hereunder). If such default or breach is not corrected within the foregoing cure
period, the non-defaulting/non-breaching Party will have the right to
immediately terminate this Agreement by giving written notice to the Party in
default or breach, provided the notice of termination is given within [***]
([***]) months of the default and prior to correction of the default or breach.
In the event of a termination by GSK pursuant to this Section 8.3(ii)(a), this
Agreement and all licenses granted hereunder shall be deemed terminated as of
the effective date of such termination notice.

(b) If Orexigen has furnished written notice to GSK of the identity and address
of any Sublicensee as provided in Section 2.2, GSK agrees that it shall provide
contemporaneous written notice to such Sublicensee (at the address set forth in
the notice provided pursuant to Section 2.2) of any notice of material default
or breach of any provision of this Agreement being furnished to Orexigen as
provided in Section 8.3(ii)(a).

(iii) Either Party may terminate this Agreement in its entirety at any time
during the Term by giving written notice to the other Party: (A) if such other
Party files in any court or agency, pursuant to any statute or regulation of any
state or country, a petition in bankruptcy or insolvency or for the
reorganization or for an arrangement or for the appointment of a receiver or
trustee of such other Party or of its assets; or (B) if such other Party is
served with an involuntary petition against it, filed in any insolvency
proceeding, and such petition will not be dismissed with [***] ([***]) days
after the filing thereof; or (C) if such other Party proposes or is a party to
any dissolution or liquidation; or (D) if such other Party makes an assignment
for the benefit of creditors.

 

 

.*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.

 

11



--------------------------------------------------------------------------------

Section 8.4 Rights and Duties upon Expiration or Termination.

(i) Termination or expiration of this Agreement for any reason will terminate
all outstanding obligations and liabilities between the Parties arising from
this Agreement except those described in:

(a) Section 8.1;

(b) Section 8.4;

(c) Article 10;

(d) Section 11.2; and

(e) Article 1 for the sole purposes of interpreting the obligations and
liabilities between the Parties surviving termination of this Agreement;

which obligations and liabilities will survive termination or expiration of this
Agreement indefinitely.

(ii) Notwithstanding the foregoing, in the event that GSK terminates this
Agreement pursuant to Section 8.3(ii) due to the failure of Orexigen to make any
payment owed to GSK under Section 3.1 of this Agreement, Section 2.4 shall
survive such termination

(iii) Upon termination of this Agreement, GSK will have the right to retain any
sums already paid by Orexigen hereunder.

(iv) Termination of this Agreement in accordance with the provisions hereof will
not limit remedies that may be otherwise available in law or equity.

(v) For the avoidance of doubt, upon the termination of this Agreement by GSK
pursuant to Section 8.3, GSK’s grant of a license under the Licensed Patents to
Orexigen pursuant to Article 2 hereof, will terminate and Orexigen will no
longer have rights under the Licensed Patents.

Article 9. Representations, Warranties and Covenants.

Section 9.1 GSK and Orexigen each hereby represent and warrant to the other as
follows:

(i) It is a corporation, respectively, duly organized, validly existing and is
in good standing under the laws of its jurisdiction of formation, and has all
requisite power and authority, corporate or otherwise, to execute, deliver and
perform this Agreement.

(ii) The execution, delivery and performance of this Agreement have been duly
authorized by all necessary corporate action and do not and will not (a) require
any consent or approval of its stockholders, (b) violate any provision of any
Applicable Law or any provision

 

12



--------------------------------------------------------------------------------

of its certificate of incorporation, by-laws or other founding document, or
(c) result in a breach of or constitute a default under any material agreement,
mortgage, lease, license, permit or other instrument or obligation to which it
is a party or by which it or its properties may be bound or affected.

(iii) It is not under any obligation to any Person, contractual or otherwise,
that is conflicting or inconsistent in any respect with the terms of this
Agreement or that would impede the diligent and complete fulfillment of its
obligations hereunder.

(iv) This Agreement is a legal, valid and binding obligation enforceable against
it in accordance with its terms and conditions, except as such enforceability
may be limited by applicable bankruptcy, insolvency, moratorium, reorganization
or similar laws, from time to time in effect, affecting creditor’s rights
generally.

Section 9.2 GSK represents and warrants to Orexigen that:

(i) GSK and its Affiliates hold all right, title and interest in and to the
Licensed Patents, and neither GSK nor its Affiliates have granted nor will
grant, transfer or assign any rights to the Licensed Patents that are
inconsistent with or that limit the rights granted to Orexigen under this
Agreement;

(ii) GSK has the full and unconditional right and ability to grant the licenses
specified in Section 2.1 and Section 2.2 of this Agreement and to grant the
covenant not to sue under Section 2.5; and

(iii) the Licensed Patents are free and clear of any liens, mortgages, security
interests, charges, encumbrances, as of the Effective Date.

Section 9.3 Orexigen represents and warrants to GSK that Orexigen has the full
and unconditional right and ability to grant the covenant not to sue under
Section 2.4.

Section 9.4 EXCEPT FOR THE EXPRESS WARRANTIES AND REPRESENTATIONS AND COVENANTS
CONTAINED IN THIS AGREEMENT, NEITHER LICENSOR NOR LICENSEE MAKES, AND EACH
HEREBY EXPRESSLY DISCLAIMS, ANY WARRANTIES OR REPRESENTATIONS, EITHER EXPRESS OR
IMPLIED, WHETHER IN FACT OR IN LAW, INCLUDING WITHOUT LIMITATION IMPLIED
WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR ANY
WARRANTIES OR REPRESENTATIONS AS TO VALIDITY OR ENFORCEABILITY OF THE LICENSED
PATENTS.

 

13



--------------------------------------------------------------------------------

Article 10. Dispute Resolution and Indemnification.

Section 10.1 Dispute Resolution. If a dispute or controversy regarding any right
or obligation under this Agreement arises between the Parties that they are
unable to resolve (a “Dispute”), each of the Parties will, within a reasonable
amount of time after any such Dispute arises but in no event not more than [***]
([***]) Business Days after such Dispute arises (or in the event that there is a
cure period as provided in Section 8.3(ii), within [***] ([***]) Business Days
after the expiration of the applicable cure period), be entitled to submit to
the other Party written notice of such Dispute, with such notice setting forth
in reasonable detail the nature of the dispute (the “Dispute Notice”). For a
period of [***] ([***]) Business Days after the date of the receiving Party’s
receipt of the Dispute Notice, the Parties will seek to resolve such Dispute by
good faith negotiation between representatives of the Parties. If at the end of
such [***] ([***]) day period the Dispute remains unresolved, such Dispute will
be presented to the President of SROne, an Affiliate of GSK or his designee and
the Chief Executive Officer of Orexigen or his designee, for resolution of such
Dispute by good faith negotiations. If at the end of a subsequent [***] ([***])
Business Day period the Dispute remains unresolved, the Parties may only seek
relief for such Dispute by referring such Dispute to arbitration under the rules
of American Arbitration Association (the “AAA”), subject to Section 11.2. The
arbitration will be conducted by a panel of three (3) arbitrators, one of which
shall be selected by GSK, one of which shall be selected by Orexigen, and one of
which shall be jointly selected by the first two arbitrators (or, in the absence
of their agreement within [***] ([***]) days, by the AAA), in the City of New
York, NY. The costs of the three arbitrators and the AAA shall be [***]. The
decision of such arbitration panel will be final and binding upon the Parties,
and judgment upon such award may be entered in any court having jurisdiction
thereof. The provisions of this Section 10.1 will not restrict in any way the
Parties’ rights to seek preliminary injunctive or other equitable relief from
any court having jurisdiction.

Section 10.2 Orexigen Indemnification Obligations. Orexigen will indemnify,
defend and hold harmless GSK, its Affiliates, and their respective officers,
directors, trustees, agents and employees (collectively, “GSK Indemnitees”),
from and against any and all losses, liabilities, claims, obligations, demands,
awards, settlements, penalties, suits, damages, costs, fees and expenses,
including, except to the extent provided otherwise in Section 10.4, reasonable
attorneys’ fees and expenses (collectively, “Losses”), directly arising from any
action, suit, demand, complaint or other form of proceeding (a “Claim”) made or
brought against a GSK Indemnitee by or on behalf of a Third Party, solely to the
extent that such Claim is based on or arises out of or in connection with:

(i) The negligent, grossly negligent, reckless or willful actions or omissions
of any Orexigen Indemnitee in performing Orexigen’s obligations under this
Agreement;

(ii) the material breach of any covenant, warranty or representation, whether
express or implied, made by Orexigen under this Agreement;

 

 

.*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.

 

14



--------------------------------------------------------------------------------

(iii) the death of, injury to, or damage to property of any Person resulting
from the production, manufacture, sale, use, lease, consumption or advertisement
of Licensed Product; and/or

(iv) any material violation of Applicable Law by any Orexigen Indemnitee or any
of their respective Affiliates.

Provided, however, Orexigen will not indemnify and hold any GSK Indemnitees
harmless for the items set forth in items (i) through (iv) of this Section 10.2
to the extent such item was attributable to the legal fault of any GSK
Indemnitee, or the negligent, grossly negligent or intentional wrongful acts or
omissions of any GSK Indemnitee, or any GSK Indemnitee’s failure to comply in
any material respect with the provisions of this Agreement, or any GSK
Indemnitee’s failure to comply in any material respect with Applicable Law, or
any matter for which GSK is obligated to indemnify a Orexigen Indemnitee as
provided in Section 10.3.

Section 10.3 GSK Indemnification Obligations. GSK will indemnify, defend and
hold harmless Orexigen, its Affiliates, and their respective officers,
directors, trustees, agents and employees (collectively, “Orexigen
Indemnitees”), from and against any and all Losses directly arising from any
Claim made or brought against a GSK Indemnitee by or on behalf of a Third Party,
solely to the extent that such Claim is based on or arises out of:

(i) the material breach of any covenant, warranty or representation, whether
express or implied, made by GSK under this Agreement; and/or

(ii) any material violation of Applicable Law by any GSK Indemnitee or any of
their respective Affiliates.

Provided, however, GSK will not indemnify and hold Orexigen Indemnitees harmless
for the items set forth in items (i) through (iii) of this Section 10.3 to the
extent such item was attributable to the legal fault of any Orexigen Indemnitee,
or the negligent, grossly negligent or intentional wrongful acts or omissions of
any Orexigen Indemnitee, or any Orexigen Indemnitee’s failure to comply in any
material respect with the provisions of this Agreement, or any Orexigen
Indemnitee’s failure to comply in any material respect with Applicable Law, or
any matter for which Orexigen is obligated to indemnify a GSK Indemnitee as
provided in Section 10.2.

Section 10.4 Indemnity Procedures. A Person entitled to indemnification pursuant
to either Section 10.2 or Section 10.3 will hereinafter be referred to as an
“Indemnitee.” A Party obligated to indemnify an Indemnitee hereunder will
hereinafter be referred to as an “Indemnitor.” In the event an Indemnitee is
seeking indemnification under either Section 10.2 or Section 10.3, the
Indemnitee will inform the Indemnitor of a Claim as soon as reasonably
practicable after it receives notice of the Claim; provided that the failure so
to notify the Indemnitor shall not relieve it of any liability that it may have
to any Indemnitee hereunder, except to the extent the Indemnitor demonstrates
that it is materially prejudiced thereby. The Indemnitee will permit the
Indemnitor to assume direction and control of the defense of the claim
(including the right to settle the Claim solely for monetary consideration),
and, at the Indemnitor’s expense, will cooperate as reasonably requested in the
defense of the Claim. The

 

15



--------------------------------------------------------------------------------

Indemnitee will have the right to retain its own counsel at its own expense. The
Indemnitor may not settle such Claim, or otherwise consent to an adverse
judgment in such Claim, that would subject the Indemnitee to an injunction or if
such settlement or judgment would materially diminish or limit or otherwise
adversely affect the rights, activities or financial interests of the
Indemnitee, without the express written consent of the Indemnitee, which consent
shall not be unreasonably withheld or delayed so long as (i) there is no finding
or admission of any violation of applicable law or any violation of the rights
of any Person, (ii) the sole relief provided is monetary damages that are paid
in full by the Indemnitor, and (iii) the Indemnitee’s rights are not restricted
by such settlement or judgment.

Section 10.5 No Punitive, Consequential Damages. NOTWITHSTANDING ANYTHING TO THE
CONTRARY, IN NO EVENT WILL EITHER PARTY OR ANY OF ITS DIRECTORS, TRUSTEES,
OFFICERS, EMPLOYEES, AGENTS OR AFFILIATES BE LIABLE TO THE OTHER PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES,
WHETHER BASED UPON A CLAIM OR ACTION OF CONTRACT, WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR OTHER TORT, OR OTHERWISE, ARISING OUT OF THIS AGREEMENT.

Section 10.6 Insurance. Orexigen hereby represents that it is self-insured for
products liability and general liability, and that it has and will maintain
those coverages for the Term in amounts that are in accord with reasonable
practices in the pharmaceutical industry for products such as Licensed Product.

Article 11. Miscellaneous.

Section 11.1 Notices. Notices required or permitted under this Agreement will be
in writing and sent by prepaid registered or certified air mail or by overnight
express mail (e.g., FedEx), or by facsimile confirmed by prepaid registered or
certified air mail letter or by overnight express mail (e.g., FedEx), (provided,
that failure of such confirmation will not affect the validity of such notice by
facsimile to the extent the receipt of such notice is confirmed by the act of
the receiving Party (e.g., a facsimile of the receiving Party submitting its
receipt of such notice)) and will be deemed to have been properly served to the
addressee upon receipt of such written communication, to the following addresses
of the Parties:

If to GSK:

SROne

161 Washington Street

Suite 500

Conshohocken, PA 19428

Attention: Finance Manager

Facsimile: (610) 567-1039

and

 

16



--------------------------------------------------------------------------------

with a copy to:

GlaxoSmithKline

980 Great West Road

Brentford, Middlesex TW8 9GS

United Kingdom

Attention: Legal Operations, Business Development Transactions

and

SmithKline Beecham Corporation

2301 Renaissance Boulevard

King of Prussia, PA 19406-2772

Attention: Vice President and Associate General Counsel

R&D Legal Operations – Business Development Transactions Team

Facsimile: (610) 787-7084

If to Orexigen:

Orexigen Therapeutics, Inc.

3344 N. Torrey Pines Court, Suite 200

La Jolla, California 92037

Attention: General Counsel

Facsimile: 858-875-8650

with a copy to:

Latham & Watkins LLP

12636 High Bluff Drive, Suite 400

San Diego, CA 92130-2071 Attention: Cheston Larson

Facsimile: 1.858.523.5450

Section 11.2 Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, without regard to principles
of conflicts of laws applicable in such jurisdiction. Any dispute under this
Agreement shall be decided in the federal or state courts within the State of
New York. This Agreement and any amendment hereto may be executed in
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

Section 11.3 Miscellaneous.

(i) Binding Effect. This Agreement will be binding upon and inure to the benefit
of the Parties and their respective legal representatives, successors and
permitted assigns.

(ii) Headings. Paragraph headings are inserted for convenience of reference only
and do not form a part of this Agreement.

(iii) Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original.

 

17



--------------------------------------------------------------------------------

(iv) Entire Agreement; Amendment; Waiver. This Agreement constitutes the entire
understanding of the Parties with respect to the subject matter hereof and
supersedes all previous writings and understandings, including, without
limitation, the Draft Term Sheet (Non-Binding) between the Parties dated on or
about May 26, 2009, which prior writings and understandings are hereby
terminated other than the survival provisions set forth therein. This Agreement
may be amended, modified, superseded or cancelled, and any of the terms may be
waived, only by a written instrument executed by each Party or, in the case of
waiver, by the Party waiving compliance. No waiver by any Party of any condition
or of the breach of any term contained in this Agreement, whether by conduct, or
otherwise, in any one or more instances, will be deemed to be, or considered as,
a further or continuing waiver of any such condition or of the breach of such
term or any other term of this Agreement.

(v) No Third Party Beneficiaries; No Partnership. The terms and provisions of
this Agreement shall be binding upon and inure to the benefit of the parties,
and their respective successors and assigns, subject to Section 11.3(vi), and is
made solely and specifically for their benefit. No other person shall have any
rights, interest or claims hereunder or be entitled to any benefits under or on
account of this Agreement as a third-party beneficiary or otherwise. Nothing
contained in this Agreement will be deemed to constitute the Parties partners
with each other or any Third Party.

(vi) Assignment and Successors. Neither this Agreement nor any interest
hereunder may be assigned, sold, transferred or otherwise disposed of by either
Party without the prior written consent of the other Party (and any Sublicensee
may only assign, sell, transfer or otherwise dispose of its interest hereunder
with the consent of both Parties hereto) which written consent shall not be
unreasonably withheld, conditioned or delayed, provided, however, that either
Party may assign this Agreement or any part of its rights and obligations
hereunder (a) to any Affiliate of such Party or (b) to any corporation with
which such Party may merge or consolidate, or to which it may transfer all or
substantially all of its business or assets, without obtaining the consent of
the other Party, provided further, that any such assignee of a Party delivers to
the other Party a legally binding document committing such assignee to be bound
to the obligations to such other Party under this Agreement (such delivery to be
a condition to the validity of an assignment under the first proviso in this
sentence). Any attempted assignment, sale or transfer in violation of the prior
sentence shall be null and void ab initio.

(vii) Force Majeure. Neither GSK nor Orexigen will be liable for failure of or
delay in performing obligations set forth in this Agreement, and neither will be
deemed in breach of its obligations, if such failure or delay is due to natural
disasters or any causes reasonably beyond the control of GSK or Orexigen. When
such circumstances arise, the Parties will discuss what, if any, modification of
the terms of this Agreement may be required in order to arrive at an equitable
solution.

(viii) Severability. If any provision of this Agreement is or becomes invalid or
is ruled invalid by any court of competent jurisdiction or is deemed
unenforceable, it is the intention of the Parties that the remainder of the
Agreement will not be affected.

 

18



--------------------------------------------------------------------------------

(ix) Further Actions. Each Party agrees to execute, acknowledge and deliver such
further instruments, and to do all such other commercially reasonable acts, as
may be necessary or appropriate in order to carry out the purposes and intent of
this Agreement.

(x) Relationship of the Parties. It is not the intent of the Parties to form any
partnership or joint venture. Each Party will, in relation to its obligations
hereunder, be deemed to be and will be an independent contractor, and nothing in
this Agreement will be construed to give such Party the power or authority to
act as agent for the other Party for any purpose, or to bind or commit the other
Party in any way whatsoever.

[The remainder of this page is intentionally left blank; signature page
follows.]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this License Agreement to be
executed by their duly authorized representatives as of the date first set forth
above.

 

SMITHKLINE BEECHAM CORPORATION, DOING BUSINESS AS GLAXOSMITHKLINE By:  

/s/ William J. Mosher

Name:  

William J. Mosher

Title:  

Vice President and Secretary

GLAXO GROUP LIMITED By:  

/s/ Paul Williamson

Name:  

Paul Williamson

Title:  

Corporate Director

OREXIGEN THERAPEUTICS, INC. By:  

/s/ Michael Narachi

Name:  

Michael Narachi

Title:  

President and CEO



--------------------------------------------------------------------------------

EXHIBIT A

WIRE INSTRUCTIONS

See attached.

[***]

 

 

*** Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to omitted portions.